Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II claims 15-17 in the reply filed on 12 April 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 15-17 is contained herein below.
Group I Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9 and 14 have been canceled.

Priority
This application is a 371 of PCT/KR2018/012339 filed 10/18/2018. This application claims foreign priority to Republic of Korea 10-2018-0124184 filed 10/18/2018 and to Republic of Korea 10-2017-0142590 filed 10/20/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ragupathy et al (Langmuir, 2011, 27, 4020-4028; cited in IDS filed 10/10/2021) in view of Tian et al (DIT Biophotonics and Imaging, 2015, 1-40; cited in IDS filed 4/27/2020) and further in view of Kshirsagar et al (US 2016/0215325 A1; cited in IDS filed 4/27/2020) and Shin et al (Lab Chip, 2014, 14, 359-368).
Ragupathy et al the use of zinc oxide nanoparticles in a method of isolation of RNA from a nucleic acid sample (page 4022, left col.; the method of claim 15 and zinc oxide as in claim 15). However, Ragupathy et al teaches the use of zinc oxide nanoparticles which are different from zinc oxide nanostar (as disclosed in Fig. 1 A-B of the specification). Zinc oxide nanostar has several sharp edges as opposed to nanoparticles which are spherical. Ragupathy also does not teach the steps recited in claim 15 and the limitations of claim 16-17.
Tian teaches that more vertices that a particle has the more the interaction with the cell and cell membrane disruption or damage (page 22, second para and Fig. 3). Even though Tian’s teaching is with regard to gold nanoparticles, one of ordinary skill in the art will recognize that the use of zinc oxide having more vertices (as in nanostar) when used in the method of Ragupathy would enhance the extraction of nucleic acid. Therefore, a suggestion to use zinc oxide nanostar (as in claim 15) is seen in the teaching of Tian.
Kshirsagar et al teaches the use of diatomaceous earth treated with a silane compound for increasing the extraction efficiency during the extraction of nucleic acids. Surface treated diatomaceous earth is used as an agent for concentrating nucleic acids, wherein the surface of the particles is treated with N-(3-acryloxy-2-hydroxypropyl)-3-aminopropyl triethoxy silane (paras 0066 and 0094; components used in the second step of the method in claim 15). Zinc oxide is also an agent used (para 0077; reagent used in claim 15 first step). This teaching of Shirsagar tells one of ordinary skill in the art that diatomaceous earth modified with a silane can be used in the method of Ragupathy in combination with zinc oxide nanostar.
Shin et al teaches the use of dimethyl adipate (DMA) in a method of extracting nucleic acid from a sample. It has a high surface-area to volume for highly efficient capturing of DNA (Abstract; reagent used in the second step of claim 15).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (G) are seen to be applicable here since based on the prior art teachings zinc oxide nanoparticles has been used in a method of isolation of RNA from a nucleic acid sample (Ragupathy). From Tian’s teaching it is obvious to substitute zinc oxide nanoparticles with zinc oxide nanostar since it has sharp vertices which can disrupt cell membrane, and this would enhance nucleic acid extraction. The teachings of Kshirsagar and Shin make it obvious to use silane modified diatomaceous earth and DMA in a method of extraction of nucleic acids. Thus, it is obvious to combine prior art elements in order to arrive at the claimed method for the extraction of nucleic acid from a sample with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. The artisan would be motivated to use the claimed method since the reagents used in the method provide advantages for the efficient extraction of nuclei acids. It would have been obvious to one of ordinary skill in the art to substitute the DMA with the other imidates recited in claim 15 and also substitute the silane taught by Kshirsagar with the other silanes as in claims 16 and 17 with a reasonable expectation of success.

Conclusion
1. Elected claims 15-17 (Group I) are rejected.
2. Group I Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
3. Claims 1-9 and 14 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623